Field, J., delivered the opinion of the Court
Terry, C. J., and Baldwin, J., concurring.
This was an action upon an undertaking on appeal. The defendants demurred, on the ground that the complaint does not state facts sufficient to constitute a cause of action. The demurrer was overruled, and the defendants declining to answer, the . plaintiff had judgment, from which the appeal is taken. The only assignment of errors filed by the appellant is as follows:
“ 1. The Court below erred in overruling the demurrer.
“ 2. The Court erred in rendering judgment.
“3. The Court erred in rendering judgment by default.” There is not, in the strict common-law sense of the term, any assignment of errors required to be filed by the appellant. What is meant by the term, as heretofore used by this Court, is, that *299a specification must be filed of the errors upon which the appellant will rely, with such fullness as to give aid to the Court in the examination of the transcript. The assignment in this ease gives no such aid, but leaves the Court to grope its way through the record in search of possible errors. We have neither the time nor the disposition to make such investigation.
The complaint appears to contain all necessary averments, and the demurrer to be without merit. The appeal was evidently intended for delay, and the judgment is affirmed, with five per cent, damages.